Citation Nr: 0107439	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant timely requested waiver of recovery of 
apportioned benefits in the amount of $1716.90.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, and from July 1971 to July 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 administrative determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal was docketed at the Board in 2000.


FINDINGS OF FACT

1.  The appellant began receiving apportioned benefits, 
effective November 19, 1996, with an initial payment for $57, 
and with subsequent monthly payments, effective Dec 1, 1996, 
in the amount of $177.  

2.  Effective December 10, 1997, the appellant began 
receiving Chapter 35 educational assistance benefits.  

3.  In an item of correspondence from the RO dated in July 
1998, the appellant was informed of the proposed termination 
of the apportioned benefit, as well as her opportunity to 
submit, within 60 days, evidence showing that the proposed 
action should not be effectuated.  The appellant did not 
respond with any such evidence.

4.  In an item of correspondence dated October 6, 1998, the 
appellant was informed that the proposed termination of her 
apportioned benefit had been effectuated.  The amount of 
apportioned benefits to be recovered was determined to be 
$1716.90.

5.  In an item of correspondence dated October 24, 1998, VA's 
Debt Management Center informed the appellant of her right to 
request a waiver of recovery of apportioned benefits; she was 
further informed that she had 180 days from the date of the 
item of correspondence to submit a request for such waiver.  
The appellant admits to having been in actual receipt of such 
item as of December 1998.

6.  The appellant's request for waiver of recovery of 
apportioned benefits was received on May 11, 1999, more than 
two weeks after the final day by which the waiver request had 
to be received.

7.  There were no circumstances beyond the appellant's 
control upon which her failure to timely request waiver of 
recovery of apportioned benefits might be excused.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of apportioned 
benefits in the amount of $1716.90 was not timely filed.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, effective November 19, 1996, the 
appellant began receiving apportioned benefits.  The initial 
payment was for $57, with subsequent monthly payments, 
effective Dec 1, 1996, in the amount of $177.  Thereafter, 
effective December 10, 1997, the appellant began receiving 
Chapter 35 educational assistance benefits.  Owing to the 
appellant's receipt of the latter, which rendered her 
ineligible for the apportioned benefit, she was informed, in 
an item of correspondence from the RO dated in July 1998, of 
the proposed termination of the apportioned benefit.  She was 
also informed that she had 60 days to submit evidence showing 
that the proposed action should not be effectuated.  The 
appellant did not respond with any such evidence and, in an 
item of correspondence dated October 6, 1998, she was 
informed that the proposed termination of her apportioned 
benefit had been effectuated.  The amount of apportioned 
benefits to be recovered was determined to be $1716.90.

In an item of correspondence dated October 24, 1998, VA's 
Debt Management Center informed the appellant of her right to 
request a waiver of recovery of apportioned benefits.  She 
was further informed that she had 180 days from the date of 
the item of correspondence to submit a request for such 
waiver.  On May 11, 1999, the appellant's request for such 
waiver was received.  On May 24, 1999, the appellant's 
request for waiver was denied.  The reason for the denial was 
that April 23, 1999 (180 days after October 24, 1998) was the 
final day by which the waiver request had to be received, and 
the appellant had not submitted her request for the waiver 
"within 180 days of the date of the" pertinent notification.  

In accordance with 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§ 1.963(b), in the context of this appeal, a request for 
waiver of an indebtedness shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to circumstances beyond the claimant's 
control, there was a delay in such individual's receipt of 
notification of indebtedness beyond the time customarily 
required for mailing.  If the requester does substantiate 
that there was such a delay in receipt of the notice of 
indebtedness, the 180-day period shall be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.

The appellant asserts that she "received the notice of the 
debt and waiver when" she returned home for "Christmas break" 
in December 1998.  However, she states that because such 
period coincided with the beginning of "the spring semester", 
she was at such time "consumed with" tasks including writing 
college papers.  Thereafter, while "in April [1999 she] knew 
the deadline for [her] waiver was arriving", she at that time 
"also had a [college] paper deadline" to deal with.  She also 
indicates that she was then preparing "for finals and work".  
Given the foregoing, she contends, in essence, that her 
failure to timely request a waiver of recovery of apportioned 
benefits should be excused.

In considering the question of whether the appellant timely 
requested waiver of recovery of apportioned benefits in the 
amount of $1716.90, the Board cannot overlook that it is 
beyond dispute that the appellant (who concedes that she 
"received the notice of the debt and waiver when" she 
returned home for "Christmas break" in December 1998) 
actually received the October 1998 item from VA's Debt 
Management Center, which informed her of her right to request 
a waiver of recovery of apportioned benefits as well as her 
need to submit a request for such waiver within 180 days from 
the date of the item.  In any event, where VA mails a notice 
there is a presumption in the regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  Thus, the central inquiry on which the 
outcome of the appeal turns is whether the appellant's 
failure to timely request a waiver of recovery of apportioned 
benefits was due to circumstances beyond the appellant's 
control.  The Board is well persuaded that any such notion is 
wholly without foundation.  Significantly, by her own 
admission, the appellant, within the cited 180-day period, 
devoted (presumably) whatever time was required to write a 
number of apparently crucial papers incident to her college 
coursework, all in the face of an awareness, moreover, that 
the period in which her waiver application had to be 
submitted was drawing to a close (i.e., "in April [1999 she] 
knew the deadline for [her] waiver was arriving").  The fact 
that one of her required college papers also had a time 
deadline (i.e., she "also had a [college] paper deadline" to 
deal with), which the appellant presumably met, only serves 
to make it more difficult to fathom her failure to timely 
request (i.e., within the operative 180-day period) a waiver 
of recovery of apportioned benefits.  Given the foregoing, 
the Board can ascertain no reasonable basis to excuse her 
failure to timely request a waiver of recovery of apportioned 
benefits.  In view of the latter salient consideration, and 
because it is not disputed that her request for waiver of 
recovery of apportioned benefits was not timely received, her 
appeal is denied.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963


ORDER

The appellant's request for a waiver of recovery of 
apportioned benefits in the amount of $1716.90 not having 
been timely received, the appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

